 



Exhibit 10.1
EARNEST MONEY CONTRACT AND AGREEMENT
          THIS EARNEST MONEY CONTRACT AND AGREEMENT, dated for reference
purposes as of May 26, 2006, is made and entered into by and between NEW YORK
LIFE INSURANCE COMPANY, a New York mutual insurance company (hereinafter
together referred to as “Seller”), and NUVASIVE, INC., a Delaware corporation
(“Purchaser”).
          The mailing, delivery or negotiation of this Earnest Money Contract
and Agreement by Seller or Purchaser or their agents or attorneys shall not be
deemed an offer by Seller or Purchaser to enter into any transaction or to enter
into any other relationship, whether on the terms contained herein or on any
other terms. This Earnest Money Contract and Agreement shall not be binding upon
Seller or Purchaser, nor shall Seller or Purchaser have any obligations,
liabilities or rights with respect thereto, or with respect to the Property (as
hereinafter defined), unless and until Seller and Purchaser have executed and
delivered this Earnest Money Contract and Agreement to the Escrow Agent (as
hereinafter defined). Until such execution and delivery of this Earnest Money
Contract and Agreement, either Seller or Purchaser may terminate all
negotiations and discussions of the subject matter hereof, with or without cause
and for any reason without recourse or liability.
ARTICLE I
DEFINITIONS
          The terms hereinafter used shall have the following meanings unless
the context of this Contract requires otherwise:
          “Building” shall refer to that certain building situated on the Land
commonly known as 4670 Shelby Drive, Memphis, Tennessee.
          “Buyer’s Agent” means Equis Corporation.
          “Closing” means the closing of the purchase and sale contemplated
herein as described in Article IV hereof.
          “Closing Date” means the date on which the Closing occurs.
          “Commission” means the brokerage fee payable to Seller’s Agent
pursuant to a separate written agreement between Seller and Seller’s Agent,
which shall be paid by Seller in accordance with Article XI hereof.
          “Contract” means this Earnest Money Contract and Agreement and all
written amendments, modifications, and supplements thereto executed by both
Purchaser and Seller.
          “Deposit” means the total sum of One Hundred Fifty Thousand and No/100
Dollars ($150,000.00), to be paid in accordance with Section 2.03 hereof,
including any and all interest earned thereon, if any, while in possession of
the Escrow Agent.
          “Earnest Money Deposit” means the total sum of Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00), comprised of the Good Faith Deposit
and the Deposit to be paid in accordance with Section 2.03 hereof, including any
and all interest earned thereon, if any, while in the possession of the Escrow
Agent.

 



--------------------------------------------------------------------------------



 



          “Effective Date” means the date the LOI (hereinafter defined) has been
signed by both Purchaser and Seller, and the Escrow Agent has received the Good
Faith Deposit.
          “Escrow Agent” means First American Title Insurance Company, with its
office located at 3 Greenway Plaza, Suite 1100, Houston, Texas 77046, Attention:
Ms. Jennifer M. Leuschner, Phone No.: 713-850-0455 ext. 1418, Fax: 713-850-0456
pursuant to the terms and conditions of the Escrow Agreement and Section 2.03
hereof.
          “Escrow Agreement” means that certain Escrow Agreement dated as of
April 25, 2006 among Seller, Purchaser and Escrow Agent.
          “Existing Survey” means any existing survey of the Real Property in
the possession or control of Seller.
          “Existing Title Exceptions” means (i) all of the exceptions to title
that may be set forth in the Title Commitment and (ii) matters shown on the
Existing Survey or the Survey that indicate the existence of encumbrances,
encroachments and other matters affecting title not listed in the Title
Commitment.
          “Good Faith Deposit” means the total sum of One Hundred Thousand and
No/100 Dollars ($100,000.00), paid in accordance with Section 2.03 hereof,
including any and all interest earned thereon, if any, while in possession of
the Escrow Agent.
          “Improvements” shall mean Seller’s right, title and interest in to and
under the Building and all other improvements constructed on the Land as of
Closing.
          “Inspection Period” means the period that commenced on the Effective
Date and expiring at 5:00 p.m. (New York City time) on May 26, 2006, during
which time Purchaser shall review and inspect the Property.
          “Land” means that certain parcel of real property situated in Memphis,
Shelby County, Tennessee, legally described on Exhibit A attached hereto.
          “Leases” means those certain Lease Agreements described on Exhibit F
annexed hereto and made a part hereof and any amendment or modification thereof
or any new lease entered into in accordance with the terms of this Contract.
          “LOI” shall mean that certain letter of intent dated as of April 24,
2006 between Seller and Purchaser with respect to the sale contemplated hereby.
          “Outside Closing Date” means June 6, 2006.
          “Owner’s Title Policy” means a policy of title insurance with respect
to the Real Property issued by the Title Company to Purchaser, in a face amount
equal to the Total Purchase Price on American Land Title Association Form 1970.
          “Permitted Exceptions” means the Existing Title Exceptions to which
Purchaser shall not object or to which Purchaser shall waive its objection, if
any, all in accordance with Section 3.04, as well as all of the following:

2



--------------------------------------------------------------------------------



 



  1.   Zoning regulations and ordinances, building restrictions and regulations
of governmental agencies having jurisdiction over the Land and the Improvements;
    2.   The lien of any real estate taxes, water charges, sewer rents, vault
taxes and assessments not yet due and payable, provided that apportionment
thereof is made as provided in this Contract;     3.   Uniform Commercial Code
financing statements or conditional bills of sale, provided that either (i) such
statements were filed on a date more than five years prior to the Closing Date,
or (ii) a tenant is the debtor thereunder;     4.   The lien of any assessment
which is or may become payable in annual installments of which any installment
is then a charge or a lien, provided that apportionment thereof is made as
provided in this Contract;     5.   Any matters disclosed by the Existing Survey
or the Survey, which are not disapproved by Purchaser during the Inspection
Period.     6.   Rights of electric, gas, steam, telephone, cable, water and any
other utility companies to lay, maintain, install and repair pipes, lines,
poles, conduits, cables, boxes and related equipment upon, under and above the
Real Property, provided same are not violated by, and do not prohibit, the
existence of, or unreasonably interfere with the present use of the
Improvements;     7.   Possible variations between the legal description of the
Land described on Exhibit A hereto and on the tax maps;     8.   The Leases, as
in effect on the Outside Closing Date, subject to the terms of this Contract;
and     9.   Certain existing exceptions to title set forth on Exhibit D hereto,
which are contained in that certain Leasehold Owner’s Title Insurance Policy
dated December 30, 1999 issued to Seller by Chicago Title Insurance Company.

          “Personal Property” shall mean the right, title and interest of Seller
in and to those certain items of personal property more particularly described
on Exhibit G attached hereto located on the Land and used in connection with the
operation of the Land and the Improvements.
          “PILOT Lease” means that certain Real Property Lease Agreement dated
December 31, 1999 between The Industrial Development Board of the City of
Memphis and County of Shelby, Tennessee (the “IDB”), as lessor, and Seller, as
lessee, recorded as Instrument No. JY 0086 in the Register’s Office of Shelby
County, Tennessee.
          “Property” means collectively (i) the Real Property; (ii) the Personal
Property; (iii) the Improvements; (iv) Seller’s interest in the Leases; and
(v) Seller’s interest in the Service Contracts that Purchaser elects to assume
during the Inspection Period in accordance with the terms hereof, provided same
are transferable at no cost to Seller.
          “Property Manager” means the property manager for the Real Property
engaged by Seller, CB Richard Ellis – Memphis.

3



--------------------------------------------------------------------------------



 



          “Real Property” means the Land and the Improvements, collectively.
          “Seller’s Agent” means CB Richard Ellis.
          “Service Contracts” shall mean all written agreements, contracts, work
orders and purchase orders for the operation, maintenance, repair and supplies
for the Real Property to which Seller is a party, together with any and all
amendments thereto, more particularly described on Exhibit H attached hereto.
          “Survey” means a survey certified to Purchaser, Seller and the Title
Company dated after the Effective Date and that is made in accordance with the
“Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys” jointly
established and adopted by the American Land Title Association, American
Congress on Surveying and Mapping and the National Society of Professional
Surveyors in 1999 and which shall include the following optional Table A items
1-4, 7a, 7b(1), 8-10 and 13 or the equivalent sections of Table A of the 2005
ALTA/ACSM Survey Standards. The following additional Table A requirements shall
be added at Purchaser’s expense: 6, 11(a), 11(b), 14 and 17.
          “Title Commitment” means a written commitment to issue the Owner’s
Title Policy and committing the Title Company to issue such title policy
promptly following Closing and upon payment of the premium therefor, subject
only to the standard printed exceptions and to all Permitted Exceptions.
          “Title Company” means First American Title Insurance Company, with its
office located at 3 Greenway Plaza, Suite 1100, Houston, Texas 77046, Attention:
Jennifer Leuschner, Phone No.: 713-850-0455, ext. 1418, Fax: 713-850-0456.
          “Title Documents” means each recorded instrument that is listed on the
Title Commitment.
          “Total Purchase Price” means the total purchase price for the
Property, which shall be THREE MILLION AND NO/100THS DOLLARS ($3,000,000.00).
ARTICLE II
PURCHASE AND SALE: PURCHASE PRICE; EARNEST MONEY
        2.01. Purchase and Sale. Seller hereby agrees to sell and transfer and
Purchaser hereby agrees to purchase the Property for the consideration and upon
and subject to the terms, provisions, and conditions set forth in this Contract.
The consideration for such purchase and sale shall be the Total Purchase Price.
        2.02. Payment of Total Purchase Price. The Total Purchase Price, as
adjusted in accordance with Section 4.04, shall be payable at Closing by wire
transfer of immediately available U.S. funds.
        2.03. Earnest Money. For the purpose of securing the performance of
Purchaser under the terms and provisions of this Contract, Purchaser has
delivered to the Escrow Agent the sum of One Hundred Thousand and No/100 Dollars
($100,000.00) (the “Good Faith Deposit”) following execution of the LOI and
prior to the date hereof.
          Upon expiration of the Inspection Period and provided that Purchaser
has not exercised its right to terminate this Contract, Purchaser shall deliver
an additional One Hundred Fifty Thousand and

4



--------------------------------------------------------------------------------



 



No/100 Dollars ($150,000.00) (the “Deposit”) for an aggregate of Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) (the Good Faith Deposit and the
Deposit collectively hereinafter referred to as the “Earnest Money Deposit”) are
non-refundable, except as otherwise provided herein.
          The Earnest Money Deposit shall be deposited into an interest bearing,
readily available, liquid, federally insured account(s). The account(s) to which
the funds are deposited shall be an escrow or trust account(s) of the Escrow
Agent and the Earnest Money shall at all times be fully covered by federal
insurance so that no portion of the Earnest Money shall ever be at risk. The
Earnest Money Deposit (together with any interest earned thereon) shall
constitute the Earnest Money hereunder and shall be held, invested, and
disbursed pursuant to the respective terms and provisions hereof and of the
Escrow Agreement.
          If Purchaser terminates this Contract on or before the expiration of
the Inspection Period in accordance with Section 3.05 hereof, the Good Faith
Deposit shall be promptly returned to Purchaser together with all interest
earned thereon. Following the expiration of the Inspection Period, Purchaser
shall only be entitled to the return of the Earnest Money Deposit from the
Escrow Agent in the event this Contract is terminated pursuant to its terms
under circumstances that entitle Purchaser to a return of the Earnest Money
Deposit.
ARTICLE III
TITLE AND SURVEY MATTERS
        3.01 Title Commitment. Purchaser has obtained the Title Commitment from
the Title Company, together with copies of the Title Documents.
        3.02. Survey. Within twenty-one days following the Effective Date,
Seller shall exercise reasonable business efforts to cause to be delivered a
copy of the Survey to Purchaser and to the Title Company.
        3.03. Property Information. Seller shall within three (3) business days
following the Effective Date cause to be delivered to Purchaser the following to
the extent and if available to Seller: (i) the Leases, (ii) all third-party
environmental reports or studies, (iii) any Existing Surveys, title policies or
reports and any site plans of the Land or Improvements, (iv) the Service
Contracts, (v) copies of ad valorem tax receipts for calendar years 2003, 2004,
2005 and 2006, if available, (vi) copies of all plans, specifications, drawings
and topographic maps of the Improvements, (vii) copies of all operating
statements or reports prepared by or on behalf of Seller for calendar years
2003, 2004 and 2005 and for all available periods during calendar year 2006,
(viii) copies of any certificates of occupancy and warranties with respect to
the Property and equipment, (ix) copies of all property condition reports
prepared by third parties for Seller, (x) an operating budget for calendar year
2006 for the Property, (xi) any marketing materials prepared by Seller or its
agents or representatives for the Property, (xii) the PILOT Lease, (xiii)
utility bills, (xiv) Flight Safety certificate of insurance, (xv) soils and
grading reports and (xvi) a copy of the notice to vacate given to Essex
Brownell. All of the items delivered to or made available for inspection by
Purchaser are sometimes hereinafter referred to as the “Property Information”.
        3.04. Permitted Exceptions. All Existing Title Exceptions and all
matters shown on the Survey of the Property not objected to by Purchaser by
delivery of written notice to Seller on or before the end of the Inspection
Period shall be Permitted Exceptions. If Purchaser objects in writing to Seller
prior to the foregoing deadline (“Purchaser’s Objection Notice”), Seller may
(but shall not be obligated to, and Seller shall have no obligation to expend
any money with respect thereto) cure such objection(s), in which event Purchaser
shall have no right to terminate this Contract. Seller shall advise

5



--------------------------------------------------------------------------------



 



Purchaser as to whether Seller is unwilling or unable to cure any objection set
forth in Purchaser’s Objection Notice within five (5) business days following
receipt of Purchaser’s Objection Notice. If Seller so notifies Purchaser,
Purchaser may, as its sole and exclusive remedies, exercisable not later than
five (5) business days after receipt of the aforesaid notice from Seller, either
(i) waive its objections or (ii) terminate this Contract. If Purchaser shall
fail to deliver timely written notice of the termination of this Contract
because of Seller’s failure to cure Purchaser’s objection(s), Purchaser shall be
deemed to have waived any objection that is not cured. If Purchaser terminates
this Contract, Purchaser shall then be entitled to the return of the Earnest
Money and all interest accrued thereon and except for obligations that expressly
survive termination of this Contract, Purchaser and Seller shall have no further
obligations to each other under this Contract.
        3.05. Inspection Period. Purchaser may terminate this Contract at any
time during the Inspection Period, for any reason in Purchaser’s sole
discretion. If Purchaser shall, within such period, deliver written notice of
termination of this Contract to Seller by telecopy as provided in Article IX
hereof, Purchaser shall be entitled to receive a return of the Earnest Money
Deposit deposited by Purchaser and held by Escrow Agent and all interest accrued
thereon. The parties shall thereafter have no further obligations hereunder
except those that expressly survive termination of this Contract. If Purchaser
fails to deliver written notice of termination of this Contract within said
period, Purchaser shall be deemed to have waived such right to terminate.
        3.06. Inspections. (a) Subject to the rights of the Tenants under the
Leases, Seller shall allow Purchaser and Purchaser’s agents and representatives
reasonable access to the Real Property (during business hours or such other time
reasonably agreeable to Purchaser and Seller) for purposes of any non-intrusive
physical or environmental inspection of the Property, interviews of the Tenants
and review of the leases, books and records and other matters. Purchaser shall
not meet with or interview Tenants without a representative of Seller present.
Purchaser neither has nor shall communicate with the Tenants without prior
written approval from Seller, which shall not be unreasonably withheld. During
the Inspection Period, Purchaser shall notify Seller in writing which, if any,
of the Service Contracts Purchaser desires to assume. Any Service Contracts that
are not assumed by Purchaser shall be terminated by Seller, without cost to
Purchaser, as of the Closing Date. Purchaser’s failure to give such notice shall
constitute an election to assume all of the Service Contracts. PURCHASER HAS NOT
AND SHALL NOT CONDUCT OR ALLOW ANY PHYSICALLY INTRUSIVE TESTING OF, ON OR UNDER
THE REAL PROPERTY, INCLUDING ENVIRONMENTAL TESTING OF THE SURFACE OR SUBSURFACE,
SOILS, SURFACE WATER OR GROUND WATER OF THE PROPERTY NOR ANY INVASIVE
ENGINEERING TESTING, WHATSOEVER WITHOUT SELLER’S PRIOR WRITTEN CONSENT, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD PROVIDED THAT SELLER SHALL HAVE THE
RIGHT TO REASONABLY APPROVE THE PARTIES PERFORMING SUCH WORK AND THE SCOPE OF
SUCH WORK. PURCHASER’S BREACH OF THE FOREGOING PROHIBITION SHALL ENTITLE SELLER,
AT ITS OPTION, IMMEDIATELY TO DECLARE THIS CONTRACT TO BE TERMINATED AND SELLER
SHALL BE ENTITLED TO THE EARNEST MONEY.
          (b) Purchaser agrees that, in making any permitted physical or
environmental inspections of the Real Property, Purchaser or Purchaser’s agents
have carried and will in the future carry not less than Two Million Dollars
($2,000,000) commercial general liability insurance with contractual liability
endorsement which insures Purchaser’s Indemnity Obligations (as hereinafter
defined), contains a waiver of subrogation and names Seller, as an additional
insured and will provide Seller with written evidence of same, will exercise
commercially reasonable efforts not to interfere with the activity of the
Tenants or any persons occupying or providing services at the Real Property,
will not, except as required by law, reveal to any third party not approved by
Seller the results of its inspections (other than its lenders, advisors,
partners, consultants and attorneys, provided they each agree in writing to hold
the

6



--------------------------------------------------------------------------------



 



Property Information in confidence), and will restore promptly any physical
damage caused by the inspections. Purchaser shall give Seller reasonable prior
notice of its intention to conduct any inspections or to interview or otherwise
speak with the Tenants of the Real Property, and Seller reserves the right to
have a representative present. Purchaser agrees to provide Seller with a copy of
any inspection report upon Seller’s written request, which agreement shall
survive Closing and any termination of this Contract. Purchaser agrees (which
agreement shall survive Closing and any termination of this Contract) to
indemnify, defend, and hold Seller and its managers, agents, partners and their
respective employees, officers and directors, free and harmless from any loss,
personal injury, property damage, claim, lien, cost or expense, including
reasonable attorneys’ fees, arising out of any of its inspections of the
Property (excluding the mere reporting or discovery of an existing condition),
any breach of the foregoing agreements by Purchaser in connection with the
inspection of the Property, or otherwise from the exercise by Purchaser or its
agents or representatives of the right of access under this Section 3.06
(collectively, “Purchaser’s Indemnity Obligations”). Any inspections shall be at
Purchaser’s sole expense. The terms and provisions of this Section 3.06(b) shall
survive Closing and any termination of this Contract.
          (c) Except as otherwise expressly set forth herein, Seller makes no
representations or warranties as to the truth, accuracy or completeness of any
materials, data or other information supplied to Purchaser in connection with
Purchaser’s inspection of the Property (e.g., that such materials are complete,
accurate or the final version thereof, or that all such materials are in
Seller’s possession). It is the parties’ express understanding and agreement
that such materials have been provided only for Purchaser’s convenience in
making its own examination and determination during the Inspection Period as to
whether it wishes to purchase the Property, and, in doing so, Purchaser has and
shall rely exclusively on its own independent investigation and evaluation of
every aspect of the Property and not on any materials supplied by Seller.
Purchaser expressly disclaims any intent to rely on any such materials provided
to it by Seller in connection with its inspection and agrees that it shall rely
solely on its own independently developed or verified information.
          3.07. Confidentiality. Except as provided in Section 3.06 hereof or
otherwise required by applicable law, rule, regulation or order, each of Seller
and Purchaser agrees with the other that it has no present intention of making,
and shall not, without the prior written consent of the other, make in the
future any public announcement about the purchase and sale transaction
contemplated hereby or of any of the terms hereof, including without limitation,
the results of any inspection, test, survey, or study conducted pursuant to
Section 3.06 hereof unless required by law. If this Contract is terminated for
any reason, Purchaser shall promptly return to Seller all of the documents and
information theretofore delivered to Purchaser by Seller in connection with this
Contract, including, without limitation, all documents recited in Section 3.03
hereof, plus every report of findings obtained pursuant to Section 3.06 hereof,
and all copies of any of the foregoing documents made by Purchaser, but without
representation, warranty or liability therefor. At any time prior to the Closing
Date, or at any time if this Contract is terminated, Purchaser shall not deliver
any of the documents theretofore delivered to Purchaser by Seller or obtained by
Purchaser pursuant to Section 3.06 hereof, or otherwise transmit any of the
information contained in any such documents, to any third party except
Purchaser’s counsel, lenders, partners, consultants and other advisors, engaged
to help Purchaser in its analysis of the Property, on a need-to-know basis,
provided such individuals are advised of and agree to the same burdens of
confidentiality and nondisclosure as Purchaser. Purchaser agrees to indemnify
and hold Seller harmless from and against any actual loss, injury, damage,
claim, lien, cost or expenses, including reasonable attorneys’ fees, arising
from a breach of the foregoing confidentiality agreement. The covenants set
forth in this Section 3.07 shall survive the termination or Closing of this
Contract. Except with respect to the Purchase Price, which shall remain
confidential, this Section 3.07 shall lapse and be of no further force or effect
after the Closing.

7



--------------------------------------------------------------------------------



 



          3.08. PROPERTY CONDITION. PURCHASER ACKNOWLEDGES THAT PURCHASER HAS
INSPECTED OR WILL INSPECT THE PROPERTY PURSUANT TO THE PROVISIONS OF SECTION
3.06 HEREOF, TO ITS SATISFACTION AND IS QUALIFIED OR WILL RETAIN PERSONS THAT
ARE QUALIFIED TO MAKE SUCH INSPECTION. PURCHASER ACKNOWLEDGES THAT IT IS FULLY
RELYING ON PURCHASER’S (OR PURCHASER’S REPRESENTATIVES’) INSPECTIONS OF THE
PROPERTY AND NOT UPON ANY STATEMENTS (ORAL OR WRITTEN) WHICH MAY HAVE BEEN MADE
OR MAY BE MADE (OR PURPORTEDLY MADE) BY SELLER OR ANY OF ITS REPRESENTATIVES
EXCEPT FOR SELLER’S REPRESENTATIONS AS EXPRESSLY SET FORTH HEREIN OR IN ANY OF
THE DOCUMENTS DELIVERED AT CLOSING. PURCHASER ACKNOWLEDGES THAT PURCHASER HAS
(OR PURCHASER’S REPRESENTATIVES HAVE), OR PRIOR TO THE CLOSING DATE WILL HAVE,
THE OPPORTUNITY TO THOROUGHLY INSPECT AND EXAMINE THE PROPERTY TO THE EXTENT
DEEMED NECESSARY BY PURCHASER IN ORDER TO ENABLE PURCHASER TO EVALUATE THE
CONDITION OF THE PROPERTY AND ALL OTHER ASPECTS OF THE PROPERTY (INCLUDING, BUT
NOT LIMITED TO, THE ENVIRONMENTAL CONDITION OF THE PROPERTY, PROVIDED SELLER
GRANTS CONSENT AS REQUIRED PURSUANT TO SECTION 3.06 HEREOF), AND PURCHASER
ACKNOWLEDGES THAT PURCHASER IS RELYING SOLELY UPON ITS OWN (OR ITS
REPRESENTATIVES’) INSPECTION, EXAMINATION AND EVALUATION OF THE PROPERTY. AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS CONTRACT AND THE PURCHASE, PURCHASER
HEREBY AGREES TO ACCEPT THE PROPERTY ON THE CLOSING DATE IN ITS “AS IS”, “WHERE
IS” CONDITION, AND WITH ALL FAULTS, AND WITHOUT REPRESENTATIONS AND WARRANTIES
OF ANY KIND, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR IN ANY OF THE DOCUMENTS DELIVERED AT CLOSING.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN CONNECTION WITH THE SALE OF
THE PROPERTY TO PURCHASER, SELLER AND SELLER’S OFFICERS, AGENTS, DIRECTORS,
EMPLOYEES, ATTORNEYS, CONTRACTORS AND AFFILIATES (“SELLER’S RELATED PARTIES”)
HAVE MADE NO, AND SPECIFICALLY DISCLAIM, AND PURCHASER ACCEPTS THAT SELLER AND
SELLER’S RELATED PARTIES HAVE DISCLAIMED, ANY AND ALL REPRESENTATIONS,
GUARANTIES OR WARRANTIES, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW
(EXCEPT AS OTHERWISE PROVIDED IN THIS CONTRACT OR IN ANY OF THE DOCUMENTS
DELIVERED AT CLOSING), OF OR RELATING TO THE PROPERTY, INCLUDING WITHOUT
LIMITATION, OF OR RELATING TO (I) THE USE, INCOME POTENTIAL, EXPENSES,
OPERATION, CHARACTERISTICS OR CONDITION OF THE PROPERTY OR ANY PORTION THEREOF,
INCLUDING WITHOUT LIMITATION, WARRANTIES OF SUITABILITY, HABITABILITY,
MERCHANTABILITY, TENANTABILITY, DESIGN OR FITNESS FOR ANY SPECIFIC OR A
PARTICULAR PURPOSE, OR GOOD AND WORKMANLIKE CONSTRUCTION, (II) THE NATURE,
MANNER, CONSTRUCTION, CONDITION, STATE OF REPAIR OR LACK OF REPAIR OF ANY
IMPROVEMENTS LOCATED ON THE PROPERTY, ON THE SURFACE OR SUBSURFACE THEREOF,
WHETHER OR NOT OBVIOUS, VISIBLE OR APPARENT, (III) THE NATURE OR QUALITY OF
CONSTRUCTION, STRUCTURAL DESIGN OR ENGINEERING OF THE PROPERTY, (IV) THE
ENVIRONMENTAL CONDITION OF THE PROPERTY AND THE PRESENCE OR ABSENCE OF OR
CONTAMINATION BY HAZARDOUS MATERIALS, OR THE COMPLIANCE OF THE PROPERTY WITH
REGULATIONS OR LAWS PERTAINING TO HEALTH OR THE ENVIRONMENT, AND (V) THE SOIL
CONDITIONS, DRAINAGE, FLOODING CHARACTERISTICS, UTILITIES OR OTHER CONDITIONS
EXISTING IN, ON OR UNDER THE PROPERTY. PURCHASER ACKNOWLEDGES THAT ANY CONDITION
OF THE PROPERTY WHICH PURCHASER DISCOVERS OR DESIRES TO CORRECT OR IMPROVE PRIOR
TO OR AFTER THE CLOSING DATE SHALL BE AT PURCHASER’S SOLE EXPENSE. EXCEPT AS
OTHERWISE PROVIDED IN THIS CONTRACT OR IN ANY OF THE DOCUMENTS DELIVERED

8



--------------------------------------------------------------------------------



 




AT CLOSING, PURCHASER, SOLELY ON ITS OWN BEHALF BUT NOT ON BEHALF OF ANY THIRD
PARTY, EXPRESSLY WAIVES (TO THE EXTENT ALLOWED BY APPLICABLE LAW) ANY CLAIMS
UNDER FEDERAL LAW, STATE OR OTHER LAW THAT PURCHASER MIGHT OTHERWISE HAVE
AGAINST SELLER RELATING TO THE PAST, PRESENT OR FUTURE USE, CHARACTERISTICS OR
CONDITION OF THE PROPERTY. THE PROVISIONS OF THIS SECTION 3.08 SHALL SURVIVE THE
CLOSING.
ARTICLE IV
CLOSING
        4.01. Time of Closing. The Closing shall be held at 10 A.M. local time
on the Outside Closing Date in escrow at the Title Company, or as otherwise
designated by Purchaser and Seller, time being of the essence. Any failure on
the part of the Purchaser or Seller to be ready, willing and able to close on
such Outside Closing Date shall be deemed a material default hereunder. Closing
may be held at an earlier date mutually satisfactory to Seller and Purchaser. If
the Outside Closing Date is not a business day, Closing shall be held on the
next succeeding business day.
        4.02. Seller’s Obligations. At Closing, Seller shall deliver or cause to
be delivered to Purchaser the following:
          (a) An assignment and assumption of the PILOT Lease (substantially in
the form of Exhibit B), duly executed and acknowledged.
          (b) An assignment and assumption of the Leases and the Service
Contracts that Purchaser has elected to assume during the Inspection Period
(substantially in the form of Exhibit C) duly executed and acknowledged (the
“Assignment and Assumption of Leases and Service Contracts”). Seller shall
deliver written notice of termination at Closing of any Service Contract which
(x) Purchaser requests that Seller terminate in writing at least ten (10) days
prior to Closing and (y) is terminable without cost or penalty to Seller.
          (c) A standard form of tenant notice letter (substantially in the form
of Exhibit E), duly executed, informing the Tenant that the Property has been
sold (the “Tenant Notice Letters”).
          (d) A certificate (substantially in the form of Exhibit I) indicating
that Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined in the Internal Revenue Code and
Income Tax Regulations.
          (e) Such other affidavits or documents as are reasonably required
under Tennessee law to consummate these transactions, in form and substance
acceptable to Seller.
          (f) The originals of the Leases, all Service Contracts that Purchaser
has elected to assume and certificates of occupancy for the Improvements, to the
extent such items are in Seller’s possession.
          (g) Seller shall obtain and deliver the following to Purchaser at or
prior to Closing:
               (i) a Tenant Estoppel Certificate substantially in the form of
the attached as Exhibit K (a “Tenant’s Estoppel Certificate”) from Flight Safety
International, Inc. (“Flight Safety”) dated within thirty (30) calendar days of
the Closing Date. Anything herein to the contrary

9



--------------------------------------------------------------------------------



 



notwithstanding, a Tenant Estoppel Certificate satisfying the requirements
contained in such Tenant’s Lease, without material modification, shall be deemed
satisfactory for purposes of this Section 4.02(g)(i);
               (ii) a No Default Certificate from the Lessor under the PILOT
Lease pursuant to Section 12.09 of the PILOT Lease; and
               (iii) the Property, free from tenancies, with the exception of
Flight Safety.
     The foregoing deliveries in clauses (i), (ii) and (iii) are hereinafter
collectively referred to as the “Required Deliveries”. Seller shall use
commercially reasonable efforts to obtain the Required Deliveries. If Seller is
unable to obtain and deliver the Required Deliveries to Purchaser at or prior to
Closing, then Purchaser shall have the right, as its sole and exclusive remedy,
to terminate this Contract by delivering written notice of termination to Seller
and the Escrow Agent, whereupon Purchaser shall receive a return of the Earnest
Money Deposit and all accrued interest thereon and thereafter neither of the
parties hereto shall have any further rights or obligations hereunder
whatsoever, except for such rights or obligations that, by the express terms
hereof, survive any termination of this Contract.
          (h) Original Tenant files, building plans, warranties and keys to the
extent such items are in Seller’s possession.
     4.03. Purchaser’s Obligations. At Closing, Purchaser shall deliver to
Seller the Total Purchase Price required pursuant to Section 2.02 and as
adjusted in accordance with Section 4.04. Purchaser shall execute and deliver
the Tenant Notice Letters (acknowledging that it has received and is responsible
for the Tenant’s security deposit and specifying the exact dollar amount of the
deposit to be delivered to each tenant for whom Seller delivers a security
deposit to Purchaser, with a copy for Seller), the Assignment and Assumption of
the PILOT Lease, the Assignment and Assumption of Leases and Service Contracts
and such other documents as the Title Company shall reasonably require or as are
customary for transactions similar to the purchase and sale under this Contract,
if any.
     4.04. Adjustments. The following items shall be credited, debited and
otherwise adjusted and prorated between Seller and Purchaser to the Closing
Date, and the resulting calculation shall be an adjustment to the Total Purchase
Price payable at Closing pursuant to Section 2.02 hereof (where appropriate,
such adjustments shall be made on the basis of a year of 12 months, 30 days to
the month, with Purchaser receiving all income and being responsible for all
expenses relating to the Property on and after the Closing Date):
          (a) General property tax (or payments in lieu of taxes) (state,
county, municipal, school and fire district) upon the Property for the then
current tax fiscal year based upon the latest available tax bills or assessment
information, whether for that year or the preceding year, unless the taxes are
paid directly by the Tenant under the Lease in which case no proration of
general property tax shall be made.
          (b) Special taxes or assessments, if any, upon the Property assessed
or becoming a lien prior to the date hereof (but only a prorata share of the
then current installment of such special taxes or assessment, if any, shall be
charged as a credit against the Total Purchase Price), Purchaser agreeing to
assume all liability for future installments and deferred payments.
          (c) Fuel, electricity, water, sewer, gas, electric, telephone and
other utility charges not payable directly to the utility companies by Tenant
under the Lease (such proration to be based upon meter readings the day prior to
the Closing Date), and assigned deposits, if such deposits shall be assignable
(except such metered utility charges which Seller shall cause to be read on the
business day

10



--------------------------------------------------------------------------------



 




prior to the Closing Date and billed to Seller), Purchaser agreeing to assume
all liability for future utility payments. Any deposits assigned to Purchaser
shall be credited to Seller at the Closing.
          (d) Security deposits, amounts payable and/or prepaid under the
Service Contracts and the Owner’s Association dues being assumed by Purchaser.
Any security deposits and prepaid amounts assigned to Purchaser shall be
credited to Seller at the Closing.
          (e) Unapplied security deposits in Seller’s possession or control and
accrued and/or prepaid rentals, and other charges under the Leases. For purposes
of this Section 4.04(e) the terms rentals and rents shall be deemed include
basic or fixed rental, percentage rental and operating expense payments made by
the Tenant under the Lease. Unpaid rents shall not be adjusted, and the right to
collect the same shall be assigned to Seller (provided that Purchaser shall,
subsequent to Closing, remit any collections — applying any payment received
from a Tenant formerly delinquent first to the rentals due to Purchaser for the
month of Closing and any remaining rents will be delivered promptly to Seller
for any rents accrued and unpaid for periods prior to Closing). Seller shall
have a continuing right to attempt to collect any delinquent rentals and to
prosecute any pending claims for sums owed to Seller for periods prior to
Closing pursuant to pending bankruptcy proceedings affecting any Tenant.
Following Closing, Purchaser shall cooperate with Seller and provide such
information as Seller may reasonably request to ensure that post-closing
re-prorations, including without limitation, delinquent rent re-prorations, are
performed in accordance with the foregoing. The provisions of this Section
4.04(e) shall survive the Closing for a period of one (1) year after Closing.
          (f) Rents, if any, under the PILOT Lease.
          (g) Items not prorated, or prorated on the basis of an estimate or in
error shall be readjusted after Closing upon receipt of information showing the
amount that should have been prorated at Closing, or upon discovery of such
error, and either party owing the other any sums after such readjustment shall
be paid within one (1) month of such information or discovery of such error;
provided that all prorations shall be final one (1) year after Closing. The
provision of this Section 4.04(e) shall survive the Closing for a period of one
(1) year after Closing.
        4.05. Closing Costs. All costs of closing the sale and purchase of the
Property shall be borne as follows:
          (a) Purchaser shall bear the cost of (i) search and exam fees and the
premium for the Owner’s Title Policy, including the cost of all endorsements to
the Owner’s Title Policy, (ii) the cost of any mortgagee’s policy of title
insurance, including the cost of any endorsements thereto, (iii) all of
Purchaser’s due diligence costs, (iv) any transfer taxes associated with the
conveyance and/or transfer of the Property, (v) one-half of any escrow costs
charged by the Title Company and (vii) any modifications to the Survey required
by Purchaser or its lender;
          (b) Seller shall bear the cost of (i) preparation of the deed or
Assignment of the PILOT Lease and the cost of recording same, (ii) one-half of
any escrow fee charged by the Title Company, (iii) the cost of obtaining the
Survey of the Property, and (iv) the brokerage fee to Seller’s Agent (pursuant
to separate agreement);
          (c) Attorney’s fees of Seller and Purchaser are to be paid by each,
respectively; and
          (d) Any other costs related to the transfer of the Property, unless
otherwise specified in this Contract, are to be borne in accordance with
customary practices in Shelby County, Tennessee.

11



--------------------------------------------------------------------------------



 



          4.06. Tax Certiorari. If there be any tax certiorari proceedings or
tax protest proceedings pending with respect to the Property, then after
deducting the cost of such proceedings including attorneys’ fees, all benefits
obtained including, without limitation, any tax refunds attributable to (i) any
tax year ended prior to the Closing Date shall be the property of and shall be
paid to Seller, (ii) any tax year commencing after the Closing Date may be
retained by Purchaser and (iii) the tax year in which the Closing Date occurs
shall be the property of and shall be paid to Purchaser subject to apportionment
between Seller and Purchaser as of the Closing Date. Purchaser shall have the
right to prosecute any such proceedings for the tax year in which the Closing
Date occurs by attorneys selected by Purchaser and to settle any such
proceedings without the consent of Seller. If Purchaser receives any benefits to
which Seller shall be entitled under this Paragraph, Purchaser shall hold the
same in trust for the benefit of Seller and promptly remit the same to Seller.
The provisions of this Article shall survive the Closing. With respect to any
such proceedings that are pending for any tax year ended prior to the Closing
Date, such proceedings shall be prosecuted by Seller without any expense to
Purchaser.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
        5.01. Seller’s Representations. Seller hereby represents and covenants,
as of the Effective Date, and again as of the Closing:
          (a) As of the Effective Date, (i) Seller, to its knowledge, has not
received any notices of a violation of the building code, any applicable zoning
ordinances, or other laws relating to the use, ownership, construction or design
of the Improvements with respect to the Property (other than notices of
violations which have been previously removed or corrected); and (ii) Seller, to
its knowledge, is not aware of and has not received any notices of any action or
governmental proceeding in condemnation or eminent domain, or for a change in
the zoning, which would affect the Property; and
          (b) As of the Effective Date, there are no leases or rental agreements
or service agreements affecting the Property that will remain in effect after
the Closing Date other than the Leases or rental agreements or service
agreements currently affecting the Property and delivered by Seller to Purchaser
pursuant to the LOI and this Contract. Between the date hereof and the earlier
of the Closing Date or the termination of this Contract, Seller shall not amend,
modify or terminate the Leases, except that Seller shall terminate the Lease
with Essex-Brownell, nor enter into new leases of space at the Property. Seller
has not received any notice of default from any tenant under the Leases, and
Landlord has not sent any notice of default to any tenant of the Property within
the last six (6) months that remains outstanding.
          (c) That (i) Seller has the capacity and requisite authority to enter
into and carry out the terms and provisions of the LOI and this Contract and the
transaction contemplated hereby and will provide evidence thereof to Purchaser
at Closing; (ii) Seller owns leasehold title to the Property subject to all
matters of record; and (iii) no third party has any right to purchase all or any
part of Property.
          (d) Seller shall not further encumber the Property or any of the
Improvements or Personal Property located thereon. Between the date of the LOI
and this Contract and the earlier of the Closing Date or the termination of this
Contract, Seller shall not voluntarily create any exception to title to the
Property.

12



--------------------------------------------------------------------------------



 



          (e) To the best of Seller’s knowledge, as of the date hereof, there is
no cause of action or arbitration, or other proceeding pending or threatened in
writing which could materially and adversely affect the Property or Seller’s
ability to close pursuant to this Contract.
          (f) To the best of Seller’s knowledge, as of the date hereof, Seller
has not received any written notice of any violation of any applicable federal,
state or local law, statute, ordinance, rule or regulation regulating the use,
generation, storage, handling or disposal of any hazardous wastes, toxic,
hazardous or dangerous substances or similar substances or materials defined as
hazardous, toxic or environmentally unsafe under any of the aforesaid laws,
statutes, ordinances, rules or regulations.
          (g) Seller is not currently renovating the Property.
     (h) Subject to a current title search, and to the best of Seller’s
knowledge, there are no mechanics liens currently affecting the Property.
          (i) Other than the amounts disclosed by the tax bills delivered or to
be delivered by Seller to Purchaser as part of the due diligence materials,
supplemental taxes imposed as a result of the transfer of the Property to
Purchaser, or the PILOT Lease with the IDB, Seller has received no written
notice of any pending proceedings for special assessments of any kind (special,
bond or otherwise) to be levied against the Property, or any portion thereof.
          (j) Seller is not a person or entity with whom U.S. persons or
entities are restricted from doing business with under regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
or Commit, or Support Terrorism), or other governmental action. Seller is not a
“foreign person” as such term is defined in Sections 1445 and 7701 of the
Internal Revenue Code of 1986 and the regulations relating thereto.
          (k) Purchaser will have access to all such other documents and written
agreements and contracts within Seller’s control or possession containing
material information regarding the Property and not of a proprietary,
confidential or financial nature.
          (l) The Personal Property listed on Exhibit G is all of the Personal
Property owned by Seller located at the Property as of the date hereof.
     5.02. Purchaser’s Representations. Purchaser hereby represents to Seller as
follows which representations shall survive the Closing:
          (a) Purchaser is a corporation duly organized and validly existing
under and by virtue of the laws of the State of Delaware. Purchaser has the
power, right and authority to enter into and perform its obligations under this
Contract and to consummate the transaction contemplated hereby.
          (b) Purchaser has not dealt with any broker or finder in connection
with the transaction contemplated by this Contract other than Buyer’s Agent.
          Each of the representations of Seller contained in Paragraph 5.01 is
made as of the Effective Date and will survive for a period of nine months after
the Closing. Any claim that Purchaser may have at any time against Seller for a
breach of any such representation whether known or unknown, which is not
asserted by written notice from Purchaser to Seller within such nine month
period will not be valid or effective, and Seller will have no liability with
respect thereto. The accuracy in all material

13



--------------------------------------------------------------------------------



 



respects of the aforesaid representations is a condition precedent to
Purchaser’s obligation to close. In the event that on or prior to Closing Seller
becomes aware that any of such representations are not correct, Seller shall
promptly notify Purchaser of such inaccuracy. If any of said representations is
not correct in all material respects at the time the same is made or as of
Closing and on or prior to the Closing Purchaser has actual knowledge of such
inaccuracy, Purchaser as its sole and exclusive remedies may either
(a) terminate this Contract without liability on the part of Seller or
Purchaser, other than Purchaser’s obligations to Seller contained in
Paragraph 3.06, and the Earnest Money and all accrued interest thereon will be
returned to Purchaser, or (b) waive such matter, including the right to make any
claim against Seller post-Closing and proceed to Closing. Solely for purposes of
this Article V, and with respect to matters known to Purchaser at Closing,
“material” shall be defined as any breach for which the cost to cure is more
than $25,000 for any individual breach or more than $50,000 in the aggregate for
all separate and unrelated breaches. If the cost to cure any one or more of the
breaches is not material and Seller does not agree to cure the same, Purchaser’s
sole remedy shall be to either (such election of Purchaser to be exercised on or
before the Outside Closing Date): (i) waive its rights and claims hereunder with
respect to such misrepresentation, and proceed to Closing in accordance with the
terms of this Contract, without reduction in the Total Purchase Price, or
(ii) terminate this Contract, in which event the Earnest Money shall be returned
to Purchaser, and the parties shall have no further obligations hereunder except
for obligations that expressly survive the termination of this Contract.
          As used herein, the terms “best of Seller’s knowledge”, “Seller’s
actual knowledge” and “Seller’s knowledge” shall mean the current and actual
knowledge, without duty of investigation or inquiry, of Ron F. Petit, an
employee of Seller who, as of the Effective Date, has primary oversight
responsibility within Seller with respect to the Property and is the person
within Seller who is most likely to have information relating to the Property;
provided, however, that Ron F. Petit shall not have any personal liability in
connection with, or arising out of, any representation made by Seller in this
Contract.
ARTICLE VI
PRE-CLOSING OPERATION
        6.01. Operation. Seller, at Seller’s sole cost and expense, shall
maintain or cause to be maintained the Property in the same manner as it has
been maintained prior to the date of this Contract. Notwithstanding anything
contained herein to the contrary, from and after the date hereof until Closing
or the earlier termination of this Contract, Seller shall not enter into any
amendment or modification of any Lease or into any new lease or amendment or
modification of any Service Contract or into any new Service Contract, unless
Seller obtains Purchaser’s advance written consent to such action, which consent
shall not be unreasonably withheld, delayed, denied or conditioned prior to the
end of the Inspection Period, and which may be withheld in Purchaser’s sole
discretion thereafter; provided, however, no later than three (3) business days
after the date hereof, Seller shall deliver to Essex-Brownell, a Tenant at the
Property, a thirty (30) day notice to vacate the Property.
          Purchaser further agrees to pay Seller’s Agent a commission in an
amount determined pursuant to the commission schedule set forth in Seller’s
existing leasing agreement with Seller’s Agent a copy of which has been provided
to Purchaser, if, within one hundred eighty (180) calendar days after Closing
any portion of the Property is leased to any person or entity (including
his/her/its successors, assigns or affiliates) with whom Seller’s Agent has
negotiated (either directly or through an agent) and whose identity was
disclosed in a list of such persons or entities submitted to Purchaser by
Seller’s Agent no later than Closing.
          Purchaser’s obligations under this Section 6.01 shall survive Closing.

14



--------------------------------------------------------------------------------



 



ARTICLE VII
BREACH BY SELLER
          If Seller shall fail to fully and timely perform any of its
obligations hereunder for any reason except Purchaser’s default, Purchaser shall
have the following remedies, which shall be Purchaser’s sole and exclusive
remedies: (a) to terminate this Contract and receive a return of the Earnest
Money Deposit and all interest accrued thereon or (b) to seek specific
performance of Seller’s obligations hereunder. Notwithstanding the foregoing, if
Seller defaults under this Contract because it is unable to convey the Property
subject to only the Permitted Exceptions due to the existence of any other
exception to title to the Property, then Purchaser’s only remedies shall be the
right to (i) terminate this Contract and receive a return of the Earnest Money
Deposit and all interest accrued thereon or (ii) waive such exception or
failure, as applicable, and proceed with the purchase contemplated herein.
Purchaser expressly agrees that it shall have no right to seek damages or any
other action at law or in equity, and waives its rights, if any, with respect to
this transaction under any applicable law. Failure to give notice of intent to
specifically enforce this Contract on or before the date which is thirty
(30) days after the Outside Closing Date shall constitute an election by
Purchaser to (and shall automatically) terminate this Contract, but only in the
event of Seller’s breach. Purchaser shall be deemed to have elected to terminate
this Contract and receive a return of the Earnest Money Deposit and all interest
accrued thereon if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction in the county and state in which the
Property is located, on or before a date which is sixty (60) days after the
Outside Closing Date. In no event shall any damages, rights or remedies for
Seller’s pre-Closing breach of this Contract be collectible, enforceable or
available to Purchaser other than as provided in this paragraph.
ARTICLE VIII
BREACH BY PURCHASER
          If Purchaser should fail to consummate the purchase of the Property on
or before the Outside Closing Date for any reason other than Seller’s default
and other than Purchaser’s right to terminate this Contract under any provision
contained in this Contract, Seller shall have the right as its sole and
exclusive remedy, to terminate this Contract and receive the Earnest Money
Deposit from the Escrow Agent, such funds being agreed upon as liquidated
damages (and not as a penalty, Seller and Purchaser hereby acknowledging that
the amount of damage resulting from a breach of this Contract by Purchaser would
be difficult or impossible to accurately ascertain) for the failure of Purchaser
to consummate the purchase of the Property as contemplated hereby, and Seller
agrees to accept and take the Earnest Money Deposit as its total damages and
relief and as its sole and exclusive remedy.
ARTICLE IX
NOTICES
          Any notice, communication, request, reply, consent, or approval
(“Notice”) in this Contract provided or permitted to be given or made by either
party to the other must be in writing and shall, unless otherwise in this
Contract expressly provided, be given or served by depositing the same in the
United States mail, postage prepaid and registered or certified and addressed to
the party to be notified, with return receipt requested, or by delivering the
same in person to the party to be notified, or by depositing the same with a
nationally recognized overnight courier service, charges prepaid, addressed to
the party to be notified, or by electronic facsimile transmission delivered by
5:00 p.m. (New York City time) on the date transmitted with the original to be
sent by any of the foregoing means.

15



--------------------------------------------------------------------------------



 



          Except as otherwise expressly provided in this Contract, Notice
deposited with an overnight courier in the manner hereinabove described shall be
effective from and after one (1) day (exclusive of Saturdays and Sundays) after
such deposit. Notice by electronic facsimile transmission shall be effective
upon sending if confirmed receipt is obtained and a copy of such Notice is sent
(together with the confirmed receipt) by any of the other means. Notice given in
any other manner shall be effective only if and when received by the party to be
notified. For purpose of Notice, the addresses for the parties shall, until
changed as hereinafter provided, be as follows:
If to Seller, to:
New York Life Insurance Company
51 Madison Avenue, Room 907
New York, NY 10010
Attention: Ron F. Petit
Phone No.: (212) 576-6629
Fax No.: (212) 447-4244
with a copy to:
New York Life Insurance Company
51 Madison Avenue, Room 1104
New York, NY 10010
Attention: Vivian Dubin
Phone No.: (212) 576-4575
Fax No.: (212) 576-7078
and to:
Ronald I. Feldman, Esquire
Shumacker Witt Gaither & Whitaker, P.C.
736 Market Street, Suite 1100
Chattanooga, TN 37402
Phone No.: (423) 425-7003
Fax No.: (423) 266-1842
if to Purchaser, to:
Nuvasive, Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Jason Hannon
Phone No: (858) 909-1979
Fax No.: (858) 909-2000
with a copy to:
O. Jacob Bobek
Equis Corporation
1100 Glendon Avenue, Suite 2160
Los Angeles, CA 90024
Phone No: (310) 689-2267

16



--------------------------------------------------------------------------------



 



Mobile No: (310) 429-4319
Fax No.: (310) 689-2270
and to
Heller Ehrman LLP
333 Bush Street
San Francisco, CA 94104
Attention: Barbara Gregoratos
Phone No.: (415) 772-6004
Fax No.: (415) 772-2004
          The parties hereto shall have the right from time to time to change
their respective addresses and each shall have the right to specify as its
address any other address within the continental United States of America by at
least five (5) days notice to the other party as herein provided.
ARTICLE X
RISK OF LOSS
        10.01. Minor Damage. In the event of loss or damage to the Real
Property, or any portion thereof, which is not “Major” (as hereinafter defined),
this Contract shall remain in full force and effect, and Seller shall assign to
Purchaser all of Seller’s right, title and interest in and to any claims and
proceeds Seller may have with respect to any casualty insurance policies
relating to the premises in question and reduce the Total Purchase Price by an
amount equal to the lesser of the deductible amount under Seller’s insurance
policy or the cost of such repairs as determined in accordance with
Section 10.03 hereof. Upon Closing, full risk of loss with respect to the
Property shall pass to Purchaser.
        10.02. Major Damage. In the event of a “Major” loss or damage, either
Seller or Purchaser may terminate this Contract by written notice to the other
party, in which event the Earnest Money and all accrued interest thereon shall
be returned to Purchaser. If neither Seller nor Purchaser elects to terminate
this Contract within ten (10) days after Seller sends Purchaser written notice
of the occurrence of such Major loss or damage (which notice shall state the
cost of repair or restoration thereof as opined by an architect in accordance
with Section 10.03 hereof), then Seller and Purchaser shall be deemed to have
elected to proceed with Closing, in which event Seller shall, at Seller’s
option, either (a) perform any necessary repairs, or (b) assign to Purchaser all
of Seller’s right, title and interest in and to any claims and proceeds Seller
may have with respect to any casualty insurance policies relating to the
premises in question. In the event that Seller elects to perform repairs upon
the Real Property, Seller shall use reasonable efforts to complete such repairs
promptly, and the date of Closing may be extended by Seller a reasonable time
not to exceed ninety (90) days in order to allow for the completion of such
repairs. Purchaser shall have the right to approve the scope of such work and
the contractor to perform such work, which approval shall not be unreasonably
withheld, conditioned or delayed, and shall be deemed given if not objected to
in writing stating reasons therefor within five (5) business days of receipt of
such request for approval. If Seller elects to assign a casualty claim to
Purchaser, the Total Purchase Price shall be reduced by an amount equal to the
lesser of the deductible amount under Seller’s insurance policy or the cost of
such repairs as determined in accordance with Section 10.03 hereof. In the event
such damage is not insured and Purchaser is required to Close the purchase of
the Property, the Total Purchase Price shall be reduced by the reasonable actual
cost of such repairs. Upon Closing, full risk of loss with respect to the
Property shall pass to Purchaser. Notwithstanding the foregoing covenants of
this Section 10.02, in the event of a Major loss or damage affecting only the
unleased and vacant portion of the Building, and if this Contract is not
terminated as provided in this Section 10.02, then Seller and Purchaser shall be
deemed to

17



--------------------------------------------------------------------------------



 



have elected to proceed with Closing, and Seller shall assign to Purchaser all
of Seller’s right, title and interest in and to any claims and proceeds Seller
may have with respect to any casualty insurance proceeds relating to the
premises in question, and the Total Purchase Price shall be reduced by an amount
equal to the lesser of the deductible amount under Seller’s insurance policy or
the cost of such repairs as determined in accordance with Section 10.03 above.
        10.03. Definition of “Major” Loss or Damage. For purposes of
Sections 10.01 and 10.02, “Major” loss or damage refers to loss or damage to the
Real Property such that the cost of repairing or restoring the premises in
question to substantially the same condition which existed prior to the event of
damage would be, in the opinion of an architect selected by Seller and
reasonably approved by Purchaser, equal to or greater than Fifty Thousand and
no/100 Dollars ($50,000.00).
        10.04. Condemnation.
          Any actual taking or condemnation for any public or quasi-public
purpose or use as to which Seller receives a notice of taking from any competent
authority in appropriate proceedings or by any right of eminent domain of all or
any part of the Property between the date of this Contract and the Closing Date
shall, at Purchaser’s option, cause a termination of this Contract. The election
to terminate provided hereby must be exercised by Purchaser (or will be deemed
to have been waived) by notice to Seller to that effect given within ten
(10) days following Purchaser’s receipt from Seller of notice of such
condemnation or threat of condemnation.
ARTICLE XI
COMMISSIONS
          Seller has agreed to pay the Commission to Seller’s Agent as real
estate broker for this transaction. The Commission shall not be earned and shall
not be payable until Closing, the consummation of the purchase and sale
contemplated herein, the passing of title to the Property from Seller to
Purchaser, and the payment of the Total Purchase Price to Seller; provided that
if Closing of this transaction in strict accordance with the terms of this
Contract does not occur, regardless of cause, no commission whatsoever shall be
due, earned, or payable to Seller’s Agent. The Commission shall be payable in
cash at Closing. Seller’s Agent has agreed to pay a fee to Buyer’s Agent.
Purchaser and Seller each represents and warrants to the other that except for
Seller’s Agent and Buyer’s Agent, there are no other brokers involved in this
transaction. Purchaser and Seller each agree to indemnify and hold the other
harmless from and against any claims by any broker or third parties (other than
Agent) claiming by, through, or under it for brokerage commissions, finder’s
fees, or other fees relative to the sale or lease of the Property. The foregoing
indemnity shall survive Closing or termination of this Contract.
ARTICLE XII
MISCELLANEOUS
        12.01. Assignment. Subject to the provisions of this Section 12.01, the
terms and provisions of this Contract are to apply to and bind the permitted
successors and assigns of the parties hereto. Purchaser may not assign its
rights under this Contract without first obtaining Seller’s written approval,
which approval may be given or withheld in Seller’s sole discretion, provided,
however, Purchaser may assign its rights under this Contract to an affiliated
corporation or limited liability company which is controlled and majority owned
by Purchaser. In the event Purchaser intends to assign its rights hereunder,
(a) Purchaser shall send Seller written notice of its request at least five
(5) business days prior to Closing, which request shall include the legal name
and structure of the proposed assignee,

18



--------------------------------------------------------------------------------



 



as well as any other information that Seller may reasonably request, and
(b) Purchaser and the proposed assignee shall execute an assignment and
assumption of this Contract in form and substance reasonably satisfactory to
Seller, and (c) in no event shall any assignment of this Contract release or
discharge Purchaser from any liability or obligation hereunder. Any transfer,
directly or indirectly, of any stock (excluding less than a majority interest in
publicly traded shares of Purchaser on a national stock exchange), partnership
interest or other ownership interest in Purchaser shall constitute an assignment
of this Contract.
        12.02. Governing Law. This Contract shall be construed under and in
accordance with the laws of the State of Tennessee.
        12.03. Binding on Assigns. This Contract shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, and assigns.
        12.04. Severability. In case any one or more of the provisions contained
in this Contract for any reason is held to be invalid, illegal, or unenforceable
in any respect, that provision or provisions shall not affect any other
provision hereunder.
        12.05. Sole Agreement. This Contract constitutes the sole and only
agreement of the parties hereto and supercedes any prior understanding or
written or oral agreements between the parties respecting the subject matter of
this Contract.
        12.06. Gender and Number. Words of any gender used in this Contract
shall be held and construed to include any other gender and words in the
singular number shall be held to include the plural and vice versa unless the
context requires otherwise.
        12.07. Headings. The headings of the articles and sections contained in
this Contract are for convenience only and shall not be taken into account in
determining the meaning of any provision of this Contract.
        12.08. No Recording. Neither this Contract nor any memorandum hereof
shall be recorded in any public records.
        12.09. Business Days. Business days shall not include Saturdays,
Sundays, or any national banking holidays.
        12.10. Time of the Essence. Time is of the essence with respect to the
performance of each of Purchaser’s obligations under this Contract.
        12.11. Counterparts. This Contract may be executed in counterparts, all
such counterparts shall constitute the same agreement, and the signature of any
party to any counterpart shall be deemed a signature to, and may be attached to,
any other counterparts.
        12.12. Limitation of Liability.
          (a) Notwithstanding anything to the contrary contained in this
Contract or any documents executed in connection herewith, if the Closing of the
transaction contemplated hereunder shall have occurred, then in no event shall
Seller have any liability arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Contract (or any document,
affidavit or certificate executed or delivered in

19



--------------------------------------------------------------------------------



 




connection herewith) (i) unless and until the aggregate amount of all such
claims exceeds Twenty-Five Thousand Dollars ($25,000.00) and then only to the
extent such aggregate amounts exceed Twenty-Five Thousand Dollars ($25,000.00),
or (ii) for any amounts in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) singly or in the aggregate. The foregoing sentence shall not apply
to prorations pursuant to this Contract.
          (b) No agent, advisor, representative, affiliate, employee, director,
partner, member, beneficiary, investor, servant, shareholder, trustee or other
person or entity acting on a party’s behalf or otherwise related to or
affiliated with such party (collectively, “Related Parties”), shall have any
personal liability, directly or indirectly, under or in connection with this
Contract or any agreement made or entered into under or pursuant to the
provisions of this Contract, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and each party and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to the other party’s assets for the payment of any
claim or for any performance, and the parties hereto, on behalf of themselves
and their successors and assigns, hereby waives any and all such personal
liability.
          (c) The provisions of this Section 12.12 shall survive the Closing or
a termination of this Contract.
        12.13. Third Parties. Nothing in this Contract, whether expressed or
implied, is intended to confer any rights or remedies under or by reason of this
Contract upon any other person other than the parties hereto and their
respective permitted successors and assigns, nor is anything in this Contract
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Contract, nor shall any provision give any third
parties any right of subrogation or action over or against any party to this
Contract. This Contract is not intended to and does not create any third party
beneficiary rights whatsoever.
        12.14. No Implied Waivers. No failure or delay of either party in the
exercise of any right or remedy given to such party hereunder or the waiver by
any party of any condition hereunder for its benefit (unless the time specified
in this Contract for exercise of such right or remedy has expired) shall
constitute a waiver of any other or further right or remedy (except to the
extent expressly provided herein) nor shall any single or partial exercise of
any right or remedy preclude other or further exercise thereof or any other
right or remedy. No waiver by either party of any breach hereunder or failure or
refusal by the other party to comply with its obligations shall be deemed a
waiver of any other or subsequent breach, failure or refusal to so comply.
        12.15. WAIVER OF TRIAL BY JURY. SELLER AND PURCHASER HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR
CONTRACT) BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS CONTRACT.
ARTICLE XIII
LIKE-KIND EXCHANGE
        13.01. Purchaser’s Cooperation. Purchaser acknowledges that Seller may
desire to effect an exchange (the “Exchange”) of the Property for property of
like-kind and qualifying use (the “Exchange Property”) pursuant to Section 1031
of the Internal Revenue Code as amended, and the Treasury Regulations
promulgated thereunder. Notwithstanding anything contained in this Contract to
the contrary, Purchaser agrees that Purchaser shall cooperate with Seller in
effecting such Exchange. Seller may effect a deferred “tax-free exchange” under
Section 1031 and the Treasury Regulations promulgated

20



--------------------------------------------------------------------------------



 



thereunder, including, without limitation, through the use of a ‘qualified
intermediary” within the meaning of Treasury Regulations Section 1.1031
(k)-1(g)(4) (hereafter a “Qualified Intermediary”), as shall be selected by
Seller. Purchaser shall take such steps and execute such documents, including,
without limitation, the QI Assignment (as hereinafter defined), as may be
reasonably necessary to assist Seller in this regard, except that in no event
will Purchaser be obligated to acquire or take title to any Exchange Property or
incur any cost, expense or liability (contingent or otherwise) in connection
therewith, and any such Exchange shall not unreasonably delay the Closing.
Purchaser further agrees to permit Seller to assign its interest (but not its
obligations, to the extent such obligations survive the Closing in accordance
with the terms of this Contract) in this Contract to a Qualified Intermediary
(the “QI Assignment”) as provided in Treasury
Regulation Section 1.1031(k)-1(g)(4) on or before the date of the Closing, and
Purchaser, upon written notice from Seller, shall pay the Total Purchase Price
to such Qualified Intermediary. Notwithstanding the above-described Exchange,
Purchaser shall not be obligated to pay any amounts greater than the Total
Purchase Price or incur any debt with respect to the Exchange Property or incur
any other liability; and Purchaser shall not be required to make any warranties
or representations in addition to those contained herein or perform any
additional covenants in favor of Seller or any other Person.
        13.02. Survival. The obligations of Seller and Purchaser pursuant to
this Article XIII shall survive the Closing.
[Signature Pages Follow]

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, THIS CONTRACT IS HEREBY EXECUTED by Seller as of
the date first above written.

                      SELLER:        
 
                    NEW YORK LIFE INSURANCE COMPANY, a New York mutual
insurance company
 
               
 
  By:   /s/ Ron Petit                       
 
  Name:   Ron F. Petit        
 
  Title:  
Asst. V. P. 
       
 
     
 
       

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, THIS CONTRACT IS HEREBY EXECUTED by Purchaser as
of the date first above written.

            PURCHASER:

NUVASIVE, INC.,
a Delaware corporation
      By:   /s/ Alexis V. Lukianov       Alexis V. Lukianov        Chairman and
Chief Executive Officer   

23



--------------------------------------------------------------------------------



 



         

ATTACHMENTS
Exhibit A — Legal Description
Exhibit B — Assignment and Assumption of PILOT Lease
Exhibit C — Assignment and Assumption of Leases and Service Contracts
Exhibit D — Existing Title Exceptions
Exhibit E — Tenant Notice Letter
Exhibit F — Description of Lease
Exhibit G — Personal Property
Exhibit H — Service Contracts
Exhibit I — Seller’s IRC Section 1445 Certificate
Exhibit J — List of Pending Litigation
Exhibit K — Form of Estoppel Certificate

24



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
Being part of the Industrial Developments International, Inc. property in
Memphis, Tennessee, known as Building “B”, and being more particularly described
as follows:
Beginning at a point, said point being the southeast corner of M.S. Carriers
property as recorded in Instrument BA-8198 at the Shelby County Register’s
Office and the north line of Shelby Drive (14 right-of-way); thence N 00º 34’15”
E along the east line of the M.S. Carriers property, a distance of 468.50 feet
to a point; thence S 89º 25’ 45” E, a distance of 692.44 feet to a point, said
point being the centerline of the future Pleasant Hill Road (84 foot
right-of-way); thence S 09º 44’ 15” E along the centerline of said road, a
distance of 24.58 feet to a point of curvature; thence with a curve to the
right, continuing along the centerline of said road, having a 1,125.00 foot
radius, an arc distance of 202.40 feet (chord S 04º 35’ 00” E, 202.13 feet) to a
point of tangency; thence S 00º34’15” W along the centerline of said road, a
distance of 243.00 feet to a point, said point being the north line of Shelby
Drive; thence N 89º25’45” W along the north line of Shelby Drive, a distance of
715.00 feet to the point of beginning.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AND ASSUMPTION OF PILOT LEASE

             
STATE OF TENNESSEE
    )      
 
           
COUNTY OF SHELBY
    )     KNOW ALL MEN BY THESE PRESENTS:

     THIS ASSIGNMENT AND ASSUMPTION OF PILOT LEASE (this “Assignment”) is made
and entered into as of the                     day of
                                         , 2006 by NEW YORK LIFE INSURANCE
COMPANY, a New York mutual insurance company (“Assignor”), and
                                                                                
(“Assignee”)
WITNESSETH:
     WHEREAS, Assignor is the lessee under that certain Real Property Lease
Agreement (“PILOT Lease”) dated December 31, 1999 with The Industrial
Development Board of the City of Memphis and County of Shelby, Tennessee as
lessor (“Lessor”) recorded as Instrument No. JY 0086 in the Register’s Office of
Shelby County, Tennessee covering certain Real Property located in the City of
Memphis, Shelby County, Tennessee more particularly described on Exhibit A
attached hereto; and
     WHEREAS, Assignor desires to assign the PILOT Lease to Assignee, and
Assignee desires to assume the PILOT Lease as hereinafter provided.
     NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other valuable
consideration paid by Assignee to Assignor, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
     1. Assignor hereby assigns and transfers to Assignee, its successors and
assigns, all of the right, title and interest of Assignor in the PILOT Lease.
Assignee hereby affirmatively and unconditionally assumes the obligations of the
lessee under the PILOT Lease arising on or after the date hereof.
     2. Assignee agrees to indemnify, defend and hold harmless Assignor from and
against any and all claims, costs, loss, liability, damage or expense (including
reasonable attorneys fees and court costs) arising out of or related to the
assumed obligations under the PILOT Lease on or after the date hereof and/or
Assignee’s use or operation of the Real Property arising on or after the date
hereof.
     3. Assignor hereby agrees to indemnify, defend and hold harmless Assignee
from and against any and all claims, costs, loss, liability, damage or expense
(including reasonable attorneys fees and court costs) arising out of or related
to Assignor’s obligations under the PILOT Lease arising prior to the date
hereof; provided that the foregoing indemnity shall not extend to any
obligations under the PILOT Lease relating to the physical or environmental
condition of the Real Property.
      4. This Assignment is made without warranty, representation, or guaranty
by, or recourse against, Assignor of any kind whatsoever, except as set forth in
and subject to the terms of that certain Earnest Money Contract and Agreement
dated                      , 2006 between Assignor and Assignee.
      5. This Assignment shall be binding upon, and inure to the benefit of the
parties hereto and their successors and assigns.

 



--------------------------------------------------------------------------------



 



     6. To facilitate execution of this Assignment, this Assignment may be
executed in multiple counterparts, each of which, when assembled to include an
original signature for each party contemplated to sign this Assignment, will
constitute a complete and fully executed original. All such fully executed
original counterparts will collectively constitute a single agreement.
          EXECUTED as of the day and year first above written.

                  ASSIGNOR:    
 
                NEW YORK LIFE INSURANCE COMPANY, a New York mutual
insurance company
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

     
STATE OF NEW YORK
  )
COUNTY OF NEW YORK
  )

          Before me,
                                                            , of the state and
county aforesaid, personally appeared
                                                , with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged him/herself to be
                                                             of NEW YORK LIFE
INSURANCE COMPANY, the within named bargainor, a New York mutual insurance
company, and that he/she as such officer, being authorized so to do, executed
the foregoing instrument for the purpose therein contained by signing the name
of the corporation by him/herself as such officer.
          WITNESS my hand and seal at office in New York, New York this
                     day of                                         , 2006.

                               
My commission expires:
      Notary Public        
 
               
 
                            [Affix Notarial Seal]


 



--------------------------------------------------------------------------------



 



                  ASSIGNEE:    
 
                          a                                         corporation
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Attachments:
     Exhibit A – Legal Description

         
STATE OF
            )
COUNTY OF
 
 
        )
 
 
 
   

          Before me,
                                                            , of the state and
county aforesaid, personally appeared
                                               , with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged him/herself to be
                                                             of
                                                                                ,
the within named bargainor, a corporation, and that he/she as such officer,
being authorized so to do, executed the foregoing instrument for the purpose
therein contained by signing the name of the corporation by him/herself as such
officer.
          WITNESS my hand and seal at office in
                                        ,
                                         this                      day of
                                        , 2006.

                             
My commission expires:
      Notary Public          
 
                            [Affix Notarial Seal]


 



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AND ASSUMPTION OF
LEASES AND SERVICE CONTRACTS

         
STATE OF TENNESSEE
  §    
 
       
COUNTY OF SHELBY
  §   KNOW ALL MEN BY THESE PRESENTS:

          THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SERVICE CONTRACTS (this
“Assignment”) is made and entered into as of the       day of
                    , 2006 by New York Life Insurance Company, a New York mutual
insurance company (“Assignor”), and
                                                            , (“Assignee”).
WITNESSETH:
          WHEREAS, Assignee is this day purchasing from Assignor and Assignor is
conveying to Assignee a leasehold estate in that certain real property together
with the improvements situated thereon known as 4670 Shelby Drive, Memphis,
Tennessee and legally described on Exhibit A attached hereto (the “Real
Property”) pursuant to that certain Earnest Money Contract and Agreement (the
“Contract”) dated as of                     , ___, 2006 between Assignor and
Assignee; and
          WHEREAS, the Assignor is the lessor under those certain leases (such
leases referred to herein as the “Leases”) affecting the Property, which leases
are more fully described in Exhibit B attached hereto and made a part hereof for
all purposes; and
          WHEREAS, the Assignor is a contracting party under those certain
written agreements, contracts, work orders and purchase orders for the
operation, maintenance, repair and supplies for the Real Property to which
Seller is a party, together with any and all amendments thereto (the “Service
Contracts”) which Service Contracts are more fully described in Exhibit C
attached hereto and made a part hereof for all purposes; and
          WHEREAS, in accordance with the terms and provisions of the Contract,
Assignor is assigning and Assignee is assuming the Leases and Service Contracts
as hereinafter provided.
          NOW, THEREFORE, for and in consideration of the sum of Ten and No/100
Dollars ($10.00) and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and confessed:
     1. Assignor hereby assigns and transfers to Assignee, its successors and
assigns, all of the right, title, and interest of Assignor in the Leases and
Service Contracts. Assignee hereby affirmatively and unconditionally assumes the
obligations of the lessor under the Leases and of Assignor under the Service
Contracts that arise on or after the date hereof. Assignee agrees to indemnify,
defend and hold harmless Assignor from and against any and all claims, costs,
loss, liability, damage or expense (including reasonable attorneys fees and
court costs) arising out of or related to the assumed obligations under the
Leases and Service Contracts on or after the date hereof and/or Assignee’s use
or operation of the Real Property arising on or after the date hereof. Assignor
hereby agrees to indemnify, defend and hold harmless Assignee from and against
any and all claims, costs, loss, liability, damage or expense (including
reasonable attorneys fees and court costs) arising prior to the date hereof out
of or related to

 



--------------------------------------------------------------------------------



 



Assignor’s obligations under the Leases and Service Contracts; provided that the
foregoing indemnity shall not extend to any obligations under the Leases or
Service Contracts relating to the physical or environmental condition of the
Real Property.
     2. This Assignment is made without warranty, representation, or guaranty
by, or recourse against, Assignor of any kind whatsoever, except as set forth in
and subject to the terms of the Contract.
     3. This Assignment shall be binding upon, and inure to the benefit of, all
of the parties hereto, their successors and assigns.
     4. To facilitate execution of this Assignment, this Assignment may be
executed in multiple counterparts, each of which, when assembled to include an
original signature for each party contemplated to sign this Assignment, will
constitute a complete and fully executed original. All such fully executed
original counterparts will collectively constitute a single agreement.
          EXECUTED as of the day and year first above written.

                  ASSIGNOR:    
 
                NEW YORK LIFE INSURANCE COMPANY, a New York mutual insurance
company
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

                  ASSIGNEE:    
 
        ,                 a                                         corporation
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Attachments:
     Exhibit A – Property
     Exhibit B – Rent Roll

 



--------------------------------------------------------------------------------



 



EXHIBIT D
EXISTING TITLE EXCEPTIONS

1.   Subdivision restrictions, building lines and easements of record in Plat
Book 135, Page 97, in the Register’s Office of Shelby County, Tennessee.

2.   Declaration of Protective Covenants, Agreements, Easements, Charges and
Liens for Southpark of record under Register’s No. CE 8037, in the aforesaid
Register’s Office.

3.   Assignment and Assumption of Leases and Guaranties recorded under
Register’s No. CN 9678, in the aforesaid Register’s Office.

4.   Parcel F Agreement recorded under Register’s No. CN 9679, in the aforesaid
Register’s Office.

5.   Consent to Encroachments recorded under Register’s No. CP 3244, in the
aforesaid Register’s Office.

6.   Access and Road Easement Agreement recorded under Register’s No. EE 7037,
in the aforesaid Register’s Office.

7.   Easement Contract recorded under Register’s No. BZ 0440, in the aforesaid
Register’s Office.

8.   Easement recorded under Register’s No. CK 6140, in the aforesaid Register’s
Office.

9.   Real Property Lease Agreement recorded under Register’s No. JY 0086, in the
aforesaid Register’s Office.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
TENANT LETTER
                                         , 2006
TO ALL TENANTS AT:
                                        
                                        
                                        
TO WHOM IT MAY CONCERN:
          Please be advised that we have conveyed our entire ownership interest
in the above-mentioned project to                     , a
                                         (“Purchaser”). Your lease agreement,
including without limitation, your security deposit of $                    
held by Seller pursuant to the terms of your lease, has been assigned and
transferred to Purchaser. Therefore all rents and other payments payable
pursuant to the terms of the respective leases on or after the date hereof
should be payable to:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
  Very truly yours,    
 
       
 
  SELLER:    
 
       
 
  NEW YORK LIFE INSURANCE COMPANY    
 
       
 
  By:    
 
  Name:    
 
  Title:    

Purchaser hereby confirms and consents to the terms of the foregoing notice and
acknowledges that it has assumed all of the landlord’s obligations under the
Lease arising on or after the date Purchaser acquired title to the Property, and
has received and is responsible for the security deposit referenced above held
pursuant to the Lease, if any.

     
 
  By:
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT F
LIST OF LEASES
Flight Safety International, Inc.
     Lease dated 8/26/99.
Essex-Brownell.
     Lease dated 11/14/91.
     Amendment dated 8/16/97.
     Landlord’s Consent to Assignment dated 2/02.
     Second Amendment dated 9/12/02.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
PERSONAL PROPERTY
None

 



--------------------------------------------------------------------------------



 



EXHIBIT H
SERVICE CONTRACTS

1.   Rick Carr Services   2.   Landcare Group   3.   Miller Protective   4.  
G&S Electrical Services

 



--------------------------------------------------------------------------------



 



EXHIBIT I
GRANTOR’S IRC SECTION 1445 CERTIFICATE

         
SUBJECT PROPERTY:
  That certain tract of land (“Land”), situated in Memphis, Tennessee described
in Exhibit A attached hereto.
 
        GRANTOR:   New York Life Insurance Company, a New York mutual insurance
company.
 
       
GRANTEE:
       
 
 
 
     

          Section 1445 of the Internal Revenue Code of 1986, as amended (the
“Code”), provides that a transferee of a United States real property interest
(“USRPI”) must withhold tax if the transferor is a foreign person. To inform
Grantee that the withholding of tax is not required upon the disposition of a
USRPI by Grantor, the undersigned hereby certifies to the following on behalf of
Grantor:
     1. Grantor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Code and the Treasury
Regulations)
     2. Grantor’s U.S. employer identification number is                     .
     3. Grantor’s office address is:
New York Life Insurance Company
51 Madison Avenue, Room 1104
New York, NY 10010
     Grantor understands that this certification may be disclosed to the
Internal Revenue Service by Grantee and that any false statement contained
herein could be punished by fine, imprisonment, or both.
     Under penalties of perjury, the undersigned declares that he has examined
this certification and to the best of his knowledge and belief, it is true,
correct and complete, and he further declares that he has authority to sign this
document on behalf of Grantor in the capacity set forth below.
Executed as of                                          , 2006

                      NEW YORK LIFE INSURANCE COMPANY        
 
               
 
  By:            
 
  Name:  
 
       
 
  Title:  
 
       
 
     
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT J
LIST OF PENDING LITIGATION
None

 



--------------------------------------------------------------------------------



 



EXHIBIT K
TENANT ESTOPPEL CERTIFICATE
                    , 2006
New York Life Insurance Company
51 Madison Avenue
Suite 907
New York, New York 10010
Attention: Mr. Ron Petit
Re: Industrial Occupancy Agreement (“Lease”) between New York Life Insurance
Company as landlord or its assignees (“Landlord”), and
                                                             as tenant
(“Tenant”), dated                                          for approximately
                     square feet of space (the “Premises”) in that certain
building located at 4670 Shelby Drive, Memphis, Tennessee (the “Project”), as
amended by the following amendments [list; if none, say “None”]:
                                                                        
                                                  .
Ladies and Gentlemen:
     Tenant understands that Nuvasive, Inc., or its assigns, (“Buyer”) intends
to purchase the Project from Landlord. Tenant presently leases the Premises
within the Project pursuant to the Lease, and, in connection with the foregoing,
Tenant does hereby certify to Landlord and Buyer as follows:

  1.   Attached hereto as Exhibit “A” is a true, complete and accurate copy of
the Lease and all amendments and modifications thereto.     2.   The Lease is in
full force and effect; there are no amendments or modifications of any kind to
the Lease except as referenced above; except as specifically described in the
Lease, there are no other promises, agreements, understandings, or commitments
between Landlord and Tenant relating to the Premises leased under the Lease
except as follows [list, if none, say “None"]; and Tenant has not given Landlord
any notice of termination under the Lease.     3.   There has not been and is
now no subletting of the Premises, or any part thereof, or assignment by Tenant
of the Lease, or any rights therein, to any party.     4.   A security deposit
in the amount of $                     has been delivered by Tenant to the
Landlord under the Lease.     5.   To the best of Tenant’s knowledge, no
default, event of default, or breach by Landlord currently exists under the
Lease and remains uncured, and no facts or circumstances exist that, with the
passage of time or the giving of notice, or both, will or could constitute an
event of default or breach under Lease. Tenant has made no claim against
Landlord alleging Landlord’s default under the Lease. Tenant is currently not in
default under the Lease and no facts or circumstances exist that, with the
passage of time or the giving of

 



--------------------------------------------------------------------------------



 



      notice, or both, will or could constitute a material event of default, or
breach by Tenant under the Lease.

  6.   Tenant is in possession of the Premises and has accepted the Premises,
including any work of Landlord performed therein pursuant to the terms and
provisions of the Lease, and all common areas of the Project (including, without
limitation, parking areas, sidewalks, access ways and landscaping) as being in
compliance with the Lease and satisfactory for Tenant’s purposes.     7.  
Tenant is obligated to pay rent to Landlord at the rate set forth in the Lease.
The base rent specified in the Lease is $                     per month and has
been paid by Tenant through                                         , 2006.
Tenant is current with respect to, and is paying the full rent and other charges
stipulated in the Lease (including, without limitation, reimbursements for
utility expenses as set forth in the Lease) and has no offsets, deductions,
defenses or claims to its obligations under the Lease. Tenant has not prepaid
any rent or other amounts to Landlord other than rent and other charges due and
payable in the calendar month of this certification.     8.   Tenant is not
entitled to any concession or rebate of rent or other charges from time to time
due and payable under the Lease, and there are no unpaid or unreimbursed
construction allowances or other offsets due Tenant under the Lease, except as
follows: [list, if none, say “None”]:     9.   Tenant is open for business and
in operation in the Project.     10.   Tenant acknowledges that the initial term
of the Lease commenced                                         on and shall
expire on                     , 20___, unless sooner terminated in accordance
with the terms of the Lease. Tenant has no option to renew or extend the lease
term.     11.   There has not been filed by or against Tenant, a petition in
bankruptcy, voluntary or otherwise, any assignment for the benefit of creditors,
any petition seeking reorganization or arrangement under the Bankruptcy Code of
the United States or any state thereof, or any other action brought under said
Bankruptcy Code with respect to Tenant.     12.   The undersigned representative
of Tenant is duly authorized and fully qualified to execute this instrument on
behalf of Tenant thereby binding Tenant.     13.   Tenant has no option or right
to purchase the Project in which the Premises are located, or any part thereof.
    14.   Tenant acknowledges and agrees that Landlord and Buyer and Buyer’s
lender (if any) shall be entitled to rely on Tenant’s certifications set forth
herein.

          IN WITNESS WHEREOF, Tenant has executed this Estoppel Certificate this
                     day of                                         , 2006.

             
TENANT:
                     
 
           
By:
           
Name:
 
 
       
Title:
 
 
       
 
 
 
       

 